Case: 12-10931       Document: 00512248915         Page: 1     Date Filed: 05/21/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 21, 2013
                                     No. 12-10931
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

CONRADO ACOSTA RODRIGUEZ, also known as Conrado Acosta,

                                                  Petitioner-Appellant

v.

JASON JONES, Warden,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 1:12-CV-143


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Conrado Acosta-Rodriguez, federal prisoner # 27173-198, appeals the
dismissal of his 28 U.S.C. § 2241 petition, in which he challenged his sentence
of 252 months of imprisonment for his 2000 conviction for conspiracy to possess
with intent to distribute cocaine. Acosta-Rodriguez states that he is in custody
for a “non-existent career offender conviction.” He asserts that he meets the
requirements of the savings clause of 28 U.S.C. § 2255 because he is actually



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10931    Document: 00512248915     Page: 2   Date Filed: 05/21/2013

                                 No. 12-10931

innocent of being a career offender. He makes no attempt to argue how the
remainder of his substantive claims satisfy the savings clause.
      Acosta-Rodriguez’s claim based on an alleged error in applying the career
offender sentencing enhancement may not be asserted in this § 2241 petition
because it fails to satisfy the requirements of the savings clause in § 2255. See
Kinder v. Purdy, 222 F.3d 209, 213-14 (5th Cir. 2000). The district court
properly dismissed Acosta-Rodriguez’s § 2241 petition for lack of jurisdiction.
See Padilla v. United States, 416 F.3d 424, 426-27 (5th Cir. 2005).
      AFFIRMED.




                                       2